Citation Nr: 0327535	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-08 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment of nonservice-connected pension 
benefits prior to April 1, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that the veteran nonservice-
connected pension benefits were payable from April 1, 2000, 
the first of the month after the month the veteran stated he 
was separated from his spouse, which he identified as March 
21, 2000.  Therefore, the Board construes the issue on appeal 
to be as stated above.

In May 2003, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony has been associated with the claims file.



FINDINGS OF FACT

1.  The veteran and his wife separated on March 21, 2000.

2.  Prior to March 21, 2000, the veteran's annual countable 
income exceeded the maximum annual income limitation for a 
veteran with one dependent.



CONCLUSION OF LAW

Prior to March 21, 2000, the veteran's countable annualized 
income was excessive for purposes of payment of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 
1521, 1522 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), 
3.271, 3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence from the RO (in particular, letters 
from the RO dated in April 2001, June 2001, and September 
2001), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claims and he has been provided ample 
opportunity to submit information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication that there is any existing, potentially relevant 
evidence to obtain (and the veteran has been asked whether 
there is any such evidence), and VA has notified the veteran 
what evidence he should obtain and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

Nevertheless, the RO has requested information regarding the 
date of the veteran's separation from his spouse on numerous 
occasions and, although he has provided various dates as to 
when he and his spouse were separated, he has consistently 
stated that the separation occurred approximately six months 
prior to the filing of his Petition for Divorce.

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  The 
notices provided to the veteran and his representative since 
his claim of entitlement to nonservice-connected pension was 
filed in May 1999 have accorded him ample time for responses.  
Moreover, the veteran and his representative have submitted 
evidence and argument on several occasions, to include his 
personal hearing testimony in May 2003.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement to such 
pension exists if, among other things, the veteran's income 
is not in excess of the maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, 
as changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In addition, payment of a veteran's pension shall be denied 
or discontinued based upon consideration of the annual income 
of the veteran, the veteran's spouse, and the veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
Social Security income is not specifically excluded under 
38 C.F.R. § 3.272, nor is the income of a spouse.  Such 
incomes are therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Effective December 1, 1999, the MAPR for a veteran with a 
dependent spouse was $11,773.00.  65 Fed. Reg. 4863 (February 
1, 2000).

It is undisputed that the veteran had more than 90 days of 
active military service.  

In his May 1999 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran stated that he was 
married, he and his spouse lived together, and his spouse 
earned an annual income of $13,000.  Thereafter, in an 
October 2000 VA Form 21-527, Income-Net Worth and Employment 
Statement, the veteran reported that he and his spouse were 
separated.  Similarly, an August 2001 Income-Net Worth and 
Employment Statement also reflects that the veteran and his 
spouse were separated and did not live together.

In an April 2001 Rating Decision, the RO granted the 
veteran's claim of entitlement to nonservice-connected 
pension, effective from May 1999, the date of his initial 
claim for benefits.

In a subsequent letter to the veteran, dated in April 2001, 
the RO noted that the veteran had reported being separated 
from his spouse and requested information regarding the date 
of separation.  

In a June 2001 letter, the RO notified the veteran that, 
inasmuch as he had not responded to the April 2001 inquiry 
regarding the date of his separation from his spouse, the 
$13,000 annual income of his spouse had to be counted as part 
of his family income; thereby, making his income excessive 
for pension purposes.

In July 2001, the veteran submitted a statement in which he 
indicated that, although he had not filed for divorce, he had 
become legally separated from his spouse in September 2000 
and that she had left him six months prior to the date of the 
legal separation.  He further reported that he had not 
contributed to her income and she had not contributed to his 
income since her departure.  

A notarized Petition for Divorce, dated on September 21, 
2000, does not include the date on or about which the veteran 
and his spouse separated.  It is noted that this petition was 
not filed with the Court.

In an August 2001 letter, the RO noted that the veteran had 
reported being separated from his spouse in March 2000 and 
requested that he provide information regarding the income of 
the veteran's spouse.  Specifically, the veteran was 
requested to provide information regarding her income from 
May 1999, the date of his original claim, until March 2000, 
the date of separation.  

In August 2001, the veteran responded that he and his spouse 
had not lived together since early to mid 1998.  He further 
stated that he had filed for legal separation in early 2000.  

Upon consideration of the foregoing, the RO notified the 
veteran that he had been awarded pension benefits effective 
from April 1, 2000, the first day of the month after the 
month he previously stated the he separated from his spouse, 
March 21, 2000.  In addition, the RO provided the veteran 
with an explanation of the evidence considered in rendering 
this determination.  

In an August 2001 statement, the veteran requested that the 
start date of his pension benefits be reconsidered.  He 
claimed that the start date should be June 1, 1999.  

During his May 2003 videoconference hearing, the veteran 
claimed that the start date of the payment of his benefits 
should be from the date of his claim, May 1999.  Essentially, 
the veteran testified that his wife left him on several 
occasions during their marriage and that, even when she 
returned for very short periods she did not contribute to his 
income.  Additionally, although the veteran reported that his 
memory was not all that good, he recalled that his spouse had 
most recently left him in October 1999 and he had not 
permitted her to return thereafter.  

Upon consideration of the foregoing, the Board finds that the 
July 2001 statement from the veteran, that he and his spouse 
separated six months prior to the date of his Petition for 
Divorce, dated on September 21, 2000, is more probative than 
his subsequent statements in which he recalls an earlier date 
of separation.  In this regard, it is noted that the veteran 
has testified that his memory was not very good.  
Accordingly, more remote statements with respect to the date 
of the veteran's separation from his spouse are less reliable 
and are of diminished probative value.  In the absence of 
reliable, corroborating evidence of a date of separation 
prior to March 21, 2000, the Board finds that payment of 
nonservice-connected pension benefits prior to April 1, 2000, 
is not warranted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In the present case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and, thus, the provisions of § 5107(b) are 
not applicable


ORDER

Entitlement to payment of nonservice-connected pension 
benefits prior to April 1, 2000, is denied. 



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



